COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


FEDERAL MOGUL/BLACKSBURG PLANT
AND
TRAVELERS INDEMNITY COMPANY
 OF ILLINOIS                                  MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 2929-95-3                       JUNE 11, 1996

ERNEST LEROY QUESENBERRY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Linda Davis Frith; Monica L. Taylor; Gentry,
           Locke, Rakes & Moore, on briefs), for
           appellants.

           (Joseph J. Steffen, Jr., on brief), for
           appellee.



     Federal Mogul/Blacksburg Plant and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission ("commission") erred in awarding

permanent partial disability benefits to Ernest Leroy Quesenberry

("claimant").   Employer argues that the commission erred in

finding that claimant proved he had reached maximum medical

improvement.    Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.    Rule

5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission if supported by credible

evidence are binding upon this Court.     James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     On June 21, 1992, claimant injured his right knee while in

the course of his employment.   Employer accepted the injury as

compensable and claimant received temporary total disability

benefits.   Claimant returned to work on June 1, 1993.   On January

4, 1995, claimant filed his second application for permanent

partial disability benefits, his first application having been

denied by the commission due to claimant's failure to prove

maximum medical improvement.
     On June 17, 1993, Dr. John A. Cardea, treating orthopedic

surgeon, opined that claimant had sustained a sixty-five percent

permanent impairment to his right knee.    Dr. Cardea told claimant

that a knee fusion or a total knee replacement were the only

further treatment he could offer.    Claimant refused the knee

fusion and told Dr. Cardea that he would consider the total knee

replacement.   Dr. Cardea explained that, if claimant successfully

underwent total knee replacement surgery, his disability would be

reduced to thirty percent.   However, Dr. Cardea acknowledged that

a total knee replacement would not give claimant a lifetime of

relief, but only ten to fifteen years at the most.

     On October 27, 1993, Dr. S. R. Mackay, another of claimant's

treating orthopedists, opined that claimant had reached maximum



                                 2
medical improvement and that at "some time in the future" he

might be a candidate for total knee replacement surgery.

     On November 2, 1993, Dr. Cardea opined that claimant had

"reached his maximum medical benefit," and that any further

benefit would come from a knee fusion or total knee replacement.

However, he recognized that both procedures posed "grave risks."

     On March 30, 1994, Dr. Mackay opined that claimant might

need a total knee replacement at some time in the future,

"although this might not be for another several years."     Dr.

Mackay also stated that, even if claimant had the total knee

replacement surgery, he might not improve and the surgery could

increase his disability.   Dr. Mackay deferred for a year

determining whether claimant had reached maximum medical

improvement.   On May 8, 1995, Dr. Mackay opined that he found no

change in claimant's impairment and that it was permanent.    Dr.

Mackay stated that "at this time we have determined that the

[total knee replacement] is 'not necessary' but might become so

in the future."
     In awarding permanent partial disability benefits to

claimant, the commission found that he had reached maximum

medical improvement and had sustained a sixty-five percent

impairment to his right knee based upon Dr. Cardea's rating.      The

commission rejected employer's contention that claimant had not

reached maximum medical improvement because of the possibility

that he would undergo total knee replacement surgery at some time




                                 3
in the future.

     In order for the commission to award permanent partial

disability benefits pursuant to Code § 65.2-503, "it must appear

both that the partial incapacity is permanent and that the injury

has reached maximum medical improvement."    County of Spotsylvania

v. Hart, 218 Va. 565, 568, 238 S.E.2d 813, 815 (1977).     The

commission's decision is supported by credible evidence,

including the medical records and opinions of Drs. Cardea and

Mackay.   They opined that claimant's impairment was permanent and

that he had reached maximum medical improvement.   Their records

support the commission's conclusions that the possibility of

claimant undergoing a total knee replacement and of obtaining a

positive result was speculative, and that any benefit he might

derive from the proposed surgery would not be permanent.    Because

credible evidence supports the commission's decision, it is

binding upon this Court on appeal.
     Accordingly, we affirm the commission's decision.
                                     Affirmed.




                                 4